Bloodworth, J.
1. The court did not err either in failing to give in charge to the jury the definition of circumstantial evidence, or in failing to instruct them as to “the force and effect of circumstantial evidence.” Moreover, “The ground of the motion for a new trial which complains of the failure of the court to instruct the jury upon the law of circumstantial evidence (ño request therefor having been made) is too defective to be considered, since it is not alleged therein that the conviction of the defendant depended entirely upon circumstantial evidence.” Dudley v. State, 28 Ga. App. 711 (4) (113 S. E. 24).
*52Decided October 3, 1923.
Eldon L. Joiner, for plaintiff in error.
E. J. MacIntyre, solicitor, contra.
2. The evidence is ample to support the verdict, which has the approval of the trial judge, and, as no error of law was committed, this court is powerless to interfere.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.